Citation Nr: 1003639	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of 
bilateral orchiopexy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  This issue has been remanded a 
number of times for further evidentiary and procedural 
development.  The most recent remand was in September 2009.  
As much as the Board regrets further delaying this appeal, it 
finds that it may not proceed with a decision at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in September 2009 for the 
purpose of obtaining a new VA examination, to include a 
number of opinions as to clinical findings contained in the 
record and whether such findings were related to the 
Veteran's service-connected disability.  The record reflects 
that the Veteran was scheduled for a VA genitourinary 
examination in October 2009, but that he called the RO on the 
day of the examination to request that it be rescheduled; he 
stated that he was sick with a bacterial infection.  See 
Report of Contact dated October 20, 2009.  There is no 
indication in the claims file that any attempt was made to 
reschedule the Veteran for another VA examination.  

VA regulations provide that a claim shall be denied when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase without good cause.  
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  The 
Board finds that the Veteran's illness falls within the 
purview of "good cause;" as such, a remand is necessary to 
reschedule him for a new VA examination.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
genitourinary examination for the purpose 
of evaluating the nature and severity of 
his residuals of bilateral orchiopexy.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  
Following a review of the claims file, an 
interview with the Veteran, and a physical 
examination of the Veteran, the examiner 
should:

    (a) Describe the current manifestations 
of the Veteran's residuals of a bilateral 
orchiopexy.  The examiner should expressly 
note whether there is complete atrophy of 
one or both of the Veteran's testes.  Any 
additional details or findings should be 
fully explained.

    (b) Provide an opinion as to whether 
any epididymal cyst(s) and or 
varicosities, as noted on ultrasounds 
dated in March 12, 2002, and June 6, 2003, 
are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the Veteran's in-service 
bilateral orchiopexy.  

    (c) Provide an opinion as to whether 
the Veteran has erectile dysfunction that 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the Veteran's service-connected 
residuals of a bilateral orchiopexy.  

    (d) Discuss whether the Veteran's July 
2002 surgical intervention for a detached 
left epididymis is related to his in-
service findings and correction of a 
detached left epididymis.  If so, the 
examiner should explain what symptoms and 
manifestations, if any, were/are 
associated with the Veteran's detached 
epididymis prior to and subsequent to the 
July 2002 surgical procedure.  

    (e) The examiner should describe any 
additional functional impairment 
associated with the Veteran's service-
connected residuals of bilateral 
orchiopexy, including any occupational 
impairment caused as a result of this 
disability.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


